DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 01 October 2020.
Claims 2-21 have been added.
Claim 1 has been canceled.
Claims 2-21 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claims recite “matching value”, however the term is not described in the specification.  For the purposes of this examination the Examiner will interpret the claims as “opening price”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banke et al. US 8,660,936 B1, hereafter Banke.
Claim 2, 12 & 21
Banke discloses:
a hardware processor; and a memory; wherein the hardware processor and the memory are configured to implement a matching data manager and a system state control data manager to perform operations that include (column 11, lines 4-8 & column 112, line 59-62):
the matching data manager matching electronic trading quote or order messages based on trade matching parameters (column 10, lines 39-45); and 
the system state control data manager imposing on the electronic exchange system a first system state having a first time period during which received electronic trading quote or order messages are not matched by the matching data manager (column 13, lines 18-36); 
the matching data manager storing, during the first time period, the received electronic trading quote or order messages in memory for possible later matching by the matching data manager after the first time period ends (column 13, lines 18-36); 
the system state control data manager: (i) determining a first electronic trading volatility data value based one of the trade matching parameters (column 11, lines 16-33 & column 12, lines 3-10);
(ii) determining a second electronic trading volatility data value based on the one trade matching parameter (column 11, lines 16-33 & column 12, lines 3-10);
(iii) calculating a volatility parameter of the one trade matching parameter based on a difference between the first electronic trading volatility data value and the second electronic trading volatility data value (column 12, lines 3-10);
(iv) comparing the volatility parameter to a threshold value (column 12, lines 33-40);
 (v) extending the first time period of the first system state by a time delay when the volatility parameter equals or exceeds the threshold value (column 13, lines 18-36); and
(vi) changing the electronic exchange system to a second system state after the first time period ends when the volatility parameter is less than the threshold value; and the matching data manager, during the second system state, matching stored electronic trading quote or order messages at a matching value for the one trade matching parameter (column 7, lines 11-20 & column 13, lines 47-53).
Banke does not explicitly state a first electronic trading volatility and a second electronic trading volatility but rather a comparative value that is computed at each interval, representative of the activity during that interval, the amount of activity aggregated together may thereby be normalized. As described in column 12, lines 33-40 the system determines a difference between comparative values and each of the determined previously identified comparative values. In other words, the comparative value takes into account volatility at two separate time intervals thus equating a first and second electronic trading volatility.  It would have been obvious to one of ordinary skill in the art at the time of the invention to interpret the difference between comparative values as obvious of the first and second electronic trading volatility.

Claim 3, 13
 Banke discloses:
wherein the time delay extends the first time period to a new time for changing the first system state to the second system state (column 13, lines 18-36).

Claim 4, 14
Banke discloses:
wherein the hardware processor and the memory are configured to implement the system state control data manager, when the first time period ends, to send a notification message to the client computers indicating the change to the second system state (column 13, lines 18-36).


Claim 5, 15
Banke discloses:
wherein the hardware processor and the memory are configured to implement the system state control data manager to repeat (I)-(v) up to a maximum number of times (column 6, lines 60-65: Maximum=one).

Claim 6, 16
 Banke discloses:
wherein the hardware processor and the memory are configured to implement the system state control data manager to change the first system state to a second system state after the maximum number of times is reached, even when the volatility parameter equals or exceeds the threshold value (column 6, lines 60-65: permanent limits).

Claim 8, 18
Banke discloses:
wherein the hardware processor and the memory are configured to implement the matching data manager to calculate and set the matching value that maximizes a number of stored electronic trading quote or order messages that include the matching value (column 7, lines 9-14).

Claim 9, 19
Banke discloses:
wherein the hardware processor and the memory are configured to implement the matching data manager to calculate and set the matching value based on a type of trading transaction (column 7, lines 20-26).

Claim 10, 20
 Banke discloses:
wherein the hardware processor and the memory are configured to implement the system state control data manager to determine the threshold value based on current conditions in the electronic exchange system (column 12, lines 45-63).


Claim 11
Banke discloses:
wherein the hardware processor and the memory are configured to implement the system state control data manager to adjust the threshold value based on current conditions in the electronic exchange system (column 13, lines 47-53).	

Claims 7 & 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banke in view of Waelbroeck et al. US 8,165,954 B2, hereafter Waelbroeck.
Claim 7 & 17
Bank discloses the limitations as shown in the rejection of Claim 2 & 12 above.  Banke does not disclose the limitation of wherein the hardware processor and the memory are configured to implement the matching data manager to match stored electronic trading quote or order messages at the matching value at a random time point after the first system state changes to the second system state. However, Waelbroeck, in at least Column 3, lines 63-67- column 4, lines 1-11 discloses “One such anti-gaming feature is a randomly timed match check event that delays the automatic execution between firm orders in the subject system by some random length of time address the issue of predatory users using bogus or very small orders to manipulate the market in a stock in order to "micro-time" an order on the subject system. In particular, the time at which two firm orders are automatically matched and executed via a match check event is randomly selected from a minimum/maximum range, such that once an order is entered, the user cannot know precisely when a match check event (and therefore an execution will occur); thereby making it harder to control the market for a quick push up (or down) before trying to execute a sell (or buy) order on the subject system. As an extension of this feature, random delays in liquidity notifications can also be used.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Waelbroeck with the technique of Banke to increase the integrity and security of the system such that to prevent automatic execution at undesirable prices.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,810,669 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 are generic to all that is recited in claims 1-21 of U.S. Patent No. 10,810,669 B2. That is, claims 1-21 of U.S. Patent No. 10,810,669 B2 falls entirely within the scope of claims 2-21 or, in other words, claims 2-21 are anticipated by claims 1-21 of U.S. Patent No. 10,810,669 B2. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weiss et al. US 2014/0172662 A1 discloses defining a first and second transaction limit where the difference in the two limits creates a reserve capacity trade message.  The trade message is to reject or prevent trades while in the reserve capacity state. 
Damodaran et al. US 2016/0196606 A1 discloses “A system that can detect when abnormal trading activity is occurring and take action to halt the detected abnormal trading activity without human intervention using a computer-implemented anomaly detection and action stage that performs an exponential weighted averaging of trade order flow, on a per symbol basis within a sliding volume based window and a volume based exponential weighted averaging, on a per symbol basis, on trade update messages received during the sliding volume based window and checks for an inflection in covariance between them.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619